Citation Nr: 1131709	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  10-22 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for hiatal hernia, to include as due to radiation exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from January 1956 to October 1957.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision of the Reno, Nevada, Regional Office (RO) of the Department of Veterans Affairs (VA).  

A videoconference board hearing was held before the undersigned in July 2011.  A transcript of the hearing is associated with the Veteran's claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was exposed to ionizing radiation during service.  

2.  A hiatal hernia did not manifest during service, and symptoms of hiatal hernia were not chronic in service.  

3.  The Veteran did not have continuous symptoms of hiatal hernia in the years immediately after service.  

4.  The first manifestations of hiatal hernia of record date from 1987.  

5.  The Veteran's currently diagnosed hiatal hernia is not related to military service, to include exposure to ionizing radiation during service.  



CONCLUSION OF LAW

Hiatal hernia was not incurred in or aggravated by military service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of the claim.  A December 2008 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The VA has not arranged for a VA examination in this case, but the Board finds that such an examination is not necessary.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  

Simply stated, the standards of McLendon are not met in this case.  In this regard, it is noted that the record shows that, while the Veteran had manifested a hiatal hernia, there is no demonstration that this disease was manifested during service and no indication that the disability may be associated with service.  Hiatal hernia is not one of those disabilities that is subject to the presumption for Veteran's who were exposed to ionizing radiation.  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

Service Connection for Hiatal Hernia

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran claims that his hiatal hernia is due to radiation exposure in service.  Service connection for a disorder which is claimed to be attributable to radiation exposure during service can be accomplished in three different ways.  See Ramey v. Brown, 9 Vet. App. 40 (1996).  

First, there are specific diseases which may be presumptively service-connected if manifest in a radiation-exposed Veteran.  A "radiation-exposed" veteran is one who participated in a radiation-risk activity.  The record shows that the Veteran engaged in a "radiation-risk activity" as defined by 38 C.F.R. § 3.309(d) in that he participated in nuclear testing while in service.  As such, the Board finds that the Veteran is a "radiation-exposed" veteran for the purposed of 38 C.F.R. § 3.309(d).  See 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Hiatal hernia is not, however, a disease for which service connection may be presumed as being due to radiation exposure.  

The second avenue of recovery is found under 38 C.F.R. § 3.311(b)(2). This provision provides that certain listed "radiogenic" diseases found 5 years or more after service in an ionizing-radiation-exposed veteran may be service connected if the VA Undersecretary for Benefits determines that they are related to ionizing radiation exposure while in service or if they are otherwise linked medically to ionizing radiation exposure while in service.  When it has been determined that: (1) a veteran has been exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons, the occupation of Hiroshima or Nagasaki, Japan, from September 1945 until July 1946, or other activities as claimed; (2) the veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest in the period specified, the claim will be referred to the VA Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).  When such a claim is forwarded for review, the VA Undersecretary for Benefits shall consider the claim with reference to 
38 C.F.R. § 3.311(e) and may request an advisory medical opinion from the VA Undersecretary of Health.  38 C.F.R. § 3.311(b), (c)(1). The medical adviser must determine whether sound scientific and medical evidence supports a conclusion that it is at least as likely as not that the disease resulted from in-service radiation exposure or whether there is no reasonable possibility that the disease resulted from in-service radiation exposure. 38 C.F.R. § 3.311(c)(1).  

A "radiation-exposed veteran" is one who participated in a "radiation-risk activity" which includes participation in the atmospheric testing of nuclear weapons.  38 C.F.R. §§ 3.309(d) (3).  As noted, the Veteran is considered to have been exposed to ionizing radiation; however, hiatal hernia is not among the specific listed diseases eligible for the service connection presumption under 38 C.F.R. § 3.311(b)(2).  As such, presumptive service connection is not warranted for hiatal hernia under the provisions of 38 C.F.R. § 3.311.  
Regarding the third avenue of recovery, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran's main contention is that the hiatal hernia is the result of radiation exposure during service.  He does not contend that hiatal hernia began in service, or even that symptoms of hiatal hernia began in service or were continuous since service separation. 

After a review of all the evidence, the Board finds that the weight of the evidence demonstrates that a hiatal hernia was not manifested during service, and there were no symptoms of hiatal hernia in service. The Veteran's STRs do not show complaints or manifestations of a hiatal hernia while he was on active duty.  Further, at the Board hearing before the undersigned in July 2011, the Veteran testified that he did not have any manifestations of hiatal hernia during service or in the years immediately following service.  

The Board finds that hiatal hernia was not continuously manifested in the years immediately following service and was not demonstrated of record until 1987.  Records of private treatment, dated in December 1987, show treatment for hiatal hernia.  At that time, it was reported for clinical purposes that the Veteran had a one year history of hiatal hernia symptoms.  

The Board further finds that the weight of the evidence demonstrates that the Veteran's hiatal hernia is not related to service, including to exposure to ionizing radiation in service.  While the record shows that the Veteran has a hiatal hernia, there is no competent evidence of record that links a hiatal hernia to the in-service radiation exposure.  A February 2008 letter from a private physician stated that the Veteran had been exposed to ionizing radiation during service, but did not specify any disabilities that would be the result of such exposure, including hiatal hernia.  While the February 2008 letter from a private physician stated that the Veteran had conditions related to ionizing radiation, the letter never discussed any gastroesophageal disorders.  Accordingly, this letter does not provide evidence that relates a hiatal hernia to military service.

In addition, as the evidence demonstrates no continuity of symptomatology since service separation, there is no factual basis to establish a nexus to service based on continuity of symptomatology.  While the Veteran has a current diagnosis of a hiatal hernia, it was diagnosed in December 1987, approximately 20 years after separation from service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when a veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  While the Veteran's statements are competent and credible regarding the symptoms he experienced after separation from military service, he has not even asserted or testified to a continuity of symptomatology since service separation.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable, symptoms of disability").

In his testimony before the undersigned, the Veteran does not cite evidence supporting his contention that his hiatal hernia is the result of exposure to ionizing radiation, but merely makes the bare contention.  He does not contend that he had symptoms of hiatal hernia during service or until 1987 when it is documented in the medical records.  The Board has considered this lay testimony of the Veteran's symptomatology, but awards it low probative weight, as there is no medical evidence of record that relates any currently diagnosed hiatal hernia to military service on the basis of continuity of symptomatology or a result of radiation exposure.  Moreover, the Veteran's statements are not competent to prove that his currently diagnosed hiatal hernia is related to military service, to include as due to radiation exposure.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  Medical diagnosis and causation in this case involve questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained physician to make a connection between ionizing radiation exposures at a particular level to the very specific, largely internal disability of hiatal hernia, although the hernia may protrude.  As the Veteran is not a physician, he is not competent to make a determination that his currently diagnosed hiatal hernia is related to military service, to include as due to radiation exposure.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for hiatal hernia, including as due to radiation exposure, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for hiatal hernia, to include as a result of exposure to ionizing radiation, is denied.  



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


